
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 840
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Burton of Indiana
			 (for himself, Ms. Ros-Lehtinen, and
			 Mr. Franks of Arizona) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning continuing violations of
		  religious freedom in the Middle East, and for other purposes.
	
	
		Whereas for thousands of years, a broad and diverse array
			 of religious communities have resided in the Middle East, including numerous
			 denominations of Christians, Muslims, Jews, and others;
		Whereas the increasing activity, both political and
			 violent, of Islamist extremists throughout the region have caused the
			 displacement within or emigration from the Middle East of many indigenous
			 Christians, Jews, and others;
		Whereas government-controlled media in Iran, Syria, Saudi
			 Arabia, Egypt, and other countries, as well as in the Palestinian Authority and
			 the Hamas-controlled Gaza Strip, continue to publish and broadcast anti-Semitic
			 and anti-Israel materials that demonize and stereotype Jews;
		Whereas the Government of Iran continues to persecute many
			 Iranian religious communities;
		Whereas the Government of Iran does not recognize any
			 non-Muslim religious minority communities other than Christians, Jews, and
			 Zoroastrians;
		Whereas all non-Muslim religious minorities are prohibited
			 from running for all but 5 seats in the national legislature, from serving in
			 the security services and the judiciary, and from working as public school
			 principals;
		Whereas Iranian leader Mahmoud Ahmadinejad has reportedly
			 called for a crackdown on Christianity in that country, and the Government of
			 Iran continues to close down churches and arrest converts to
			 Christianity;
		Whereas the Government of Iran has taken and continues to
			 take special measures to harass and discriminate against Baha’is, including
			 seizing their communal property, arresting and imprisoning them on account of
			 their faith, banning them from practicing or teaching their religion,
			 prohibiting their official assembly, closing their communal institutions,
			 effectively precluding them from enrollment in state-run universities,
			 excluding them from the social pension system, refusing them legal compensation
			 for injuries, denying them the right to inherit property, and frequently
			 charging them with espionage for Israel;
		Whereas anti-Israel demonstrations in Iran increasingly
			 include the denunciation of Jews and Iranian synagogues and continue to be
			 assaulted;
		Whereas Iranian leader Mahmoud Ahmadinejad
			 has repeatedly and virulently denounced the Jewish State of Israel, has openly
			 denied the Holocaust;
		Whereas apostasy and conversion from Islam are punishable
			 by death in Iran;
		Whereas the 2008 Department of State Country Report on
			 International Religious Freedom on Iran stated that During the reporting
			 period, respect for religious freedom in the country continued to deteriorate …
			 government rhetoric and actions created a threatening atmosphere for nearly all
			 non-Shi’a religious groups, most notably for Baha’is, as well as Sufi Muslims,
			 evangelical Christians, and members of the Jewish community … reports of
			 Government imprisonment, harassment, intimidation, and discrimination based on
			 religious beliefs continued during the reporting period … Baha’i religious
			 groups reported arbitrary arrests, expulsions from universities, and
			 confiscation of property.;
		Whereas in February 2008 a revision to the Syrian Penal
			 Code was drafted for approval by the legislature whereby apostasy, specifically
			 conversion from Islam, would be punishable by death under the revised Penal
			 Code;
		Whereas the Government of Syria reportedly continues to
			 bar Syrian Jews from working in the armed forces or civil service, gives extra
			 scrutiny to applications by Jews for government documents, and lists religion
			 on the identity cards and passports of Jews, and Jews alone;
		Whereas in July 2006, the Syrian Deputy Minister of
			 Religious Endowment declared on state television that Jews are cursed and
			 called them “the descendants of apes and pigs”;
		Whereas the 2008 Department of State Country Report on
			 International Religious Freedom on Syria stated that: The Government
			 continued to outlaw the Jehovah’s Witnesses … in addition, the Government
			 continued to monitor the activities of all groups, including religious groups,
			 and discouraged proselytizing, which it deemed a threat to relations among
			 religious groups.;
		Whereas the Government of Saudi Arabia does not recognize
			 or protect freedom of religion under the law;
		Whereas the Government of Saudi Arabia continues to engage
			 in political, economic, religious, legal, and social discrimination against
			 those who do not adhere to the state-backed Wahhabi interpretation of
			 Islam;
		Whereas there are numerous reports of harassment,
			 violence, and murder by the Saudi mutawwai’in (state religious police);
		Whereas textbooks in Saudi state-sponsored schools
			 reportedly continue to include statements of hate and contempt for Christians,
			 Jews, Shiite Muslims, Isma‘ilis, and others;
		Whereas in Saudi Arabia, foreign workers and their family
			 members have reportedly been exploited, discriminated against, arrested, or
			 deported on account of their religious beliefs;
		Whereas, according to the United States Department of
			 State, customs officials in Saudi Arabia “confiscated or censored materials
			 considered offensive, including Christian Bibles and religious
			 videotapes”;
		Whereas the Government of Saudi Arabia reportedly
			 continues to refuse to finance the construction or maintenance of Shiite
			 mosques, deny approval for the construction or registration of Shiite community
			 centers, and prohibit the import or sale of Shiite religious
			 paraphernalia;
		Whereas the 2008 Department of State Country Report on
			 International Religious Freedom on Saudi Arabia stated that: The public
			 practice of non-Muslim religions is prohibited, and mutawwa’in (religious
			 police) continued to conduct raids of private non-Muslim religious gatherings …
			 although the Government also confirmed its policy to protect the right to
			 possess and use personal religious materials, it did not provide for this right
			 in law, and the mutawwa’in sometimes confiscated the personal religious
			 material of non-Muslims.;
		Whereas since the radical Islamist group Hamas violently
			 seized power in the Gaza Strip in June of 2007, harassment of and violence
			 against Christians has increased;
		Whereas Christian-owned stores in Gaza, such as the Bible
			 Society bookstore, have been targets of firebombs and gunfire;
		Whereas Palestinian Authority officials have in the past
			 failed to effectively combat harassment of and violence against Christian
			 residents of Bethlehem;
		Whereas the Government of Egypt continues to refuse to
			 recognize conversions by Egyptian Muslims to Christianity;
		Whereas the 2008 Department of State Country Report on
			 International Religious Freedom on Egypt stated that: The Constitution
			 provides for freedom of belief and the practice of religious rites, although
			 the Government places restrictions on these rights in practice.;
		Whereas Islamic extremists in Iraq have bombed dozens
			 churches in the past 4 years and demanded Christians either convert or pay
			 thousands of dollars in ransom, and have kidnapped or killed a number of
			 Christian clergy;
		Whereas many of Iraq’s Christian population has been
			 forced to flee their homes under threats from Islamic extremists;
		Whereas
			 Sabean-Mandaeans reported that Islamic extremists threatened, kidnapped, and
			 killed members of their religion for refusing to convert to Islam;
		Whereas the 2008 Department of State Country Report on
			 International Religious Freedom on Iraq stated that: While the
			 Government generally endorsed freedom of thought, conscience, and religious
			 belief and practice for Muslims and non-Muslims alike, violence conducted by
			 terrorists, extremists, and criminal gangs restricted the free exercise of
			 religion and posed a significant threat to the country’s vulnerable religious
			 minorities throughout the reporting period … radical Islamic elements from
			 outside the Government exerted tremendous pressure on individuals and groups to
			 conform to extremist interpretations of Islamic precepts … sectarian violence,
			 including attacks on clergy and religious places of worship, hampered the
			 ability to practice religion freely … as the Government began to exhibit the
			 will and capacity to challenge its militant opponents, the violence began to
			 abate and the Government became increasingly successful in restoring security,
			 in a generally nonsectarian manner, throughout the country.; and
		Whereas in addition to the many reports of violations of
			 religious freedom in the Middle East, many other incidents are never reported
			 due to fear of further persecution: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns violations of religious freedom in
			 the Middle East; and
			(2)calls on the
			 President to—
				(A)direct the Secretary of State, as well as
			 the United States representative at all applicable international institutions,
			 to urge that violations of religious freedom in the Middle East be considered
			 and addressed in all appropriate international fora;
				(B)consider the
			 status of religious freedom in each country in the Middle East when assessing
			 and developing relations with governments in the region; and
				(C)further
			 incorporate religious freedom into bilateral and multilateral strategic
			 dialogues; and
				(D)denounce, strongly
			 and repeatedly, demonizing of and incitement against Jews, Christians, Muslims,
			 Baha’is, and other religious communities in media and educational textbooks
			 controlled or sponsored by Middle Eastern governments.
				
